— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered September 5, 1990, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant did not move to withdraw his plea of guilty or challenge its validity prior to sentencing, he has not preserved for appellate review the claim that the plea allocution was defective (see, People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636; People v Pierce, 185 AD2d 1000). In any event, upon our review of the minutes of the plea of guilty, we find that it was knowing and voluntary and that the allocution was factually sufficient (see, People v Lopez, supra, at 666).
Additionally, the sentence imposed was agreed upon at the time the defendant pleaded guilty, and, under the circumstances, it is neither harsh nor excessive (see, People v McKinnon, 173 AD2d 863; People v Duff, 158 AD2d 711; People v Kazepis, 101 AD2d 816). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.